Exhibit 10.2
 
DEFENSE AND INDEMNITY AGREEMENT


For and in consideration of Noack Farms, LLC’s execution of a Paid Up Oil and
Gas Lease dated May   31   , 2013, covering 623.29 acres, more or less, in Milam
County, Texas (the “Top Lease”), and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Rockdale Resources
Corporation, a Colorado corporation (“Rockdale”), whose address is 11044
Research Blvd., Suite A-200, Austin, Texas 78759, hereby promises and agrees to
defend and indemnify the Noack Farm Indemnitees (defined below) pursuant to the
following terms and conditions:


Defined Terms.


(a) “Arising From” means arising from in any manner, directly or indirectly, out
of, or in connection with, or in the course of, or incidental to, or as a
consequence of.


(b) “Noack Farm Indemnitees” means Noack Farm, LLC and all of its employees,
agents, representatives, officers, directors, managers, members, owners,
affiliates, subsidiaries, attorneys, tax advisors and accountants.


(c) “Claims” means all claims, requests, accusations, allegations, assertions,
complaints, petitions, demands, suits, actions, proceedings and investigations
of any and every nature (including but not limited to subpoenas and all other
phases of inquiries and investigations), and causes of action of every kind and
description, including but not limited to any and all Claims sounding or
arising, in whole or in part, in tort, contract, statute, equity or strict
liability.


(d) “Losses” shall mean each and every injury, wrong, harm, fee, damage, cost,
expense, outlay, expenditure, payment, funding, settlement, or loss of any and
every nature, including, but not limited to all: (i) loss, injury, diminution in
value, or damage to any entity, property or right; (ii) loss or damage to any
person; (iii) any administrative services, travel costs, hourly cost of
personnel providing services, consultants, independent contractors, attorney’s
fees, witness fees and expenses, expert witness fees and expenses, filing fees,
court costs, arbitration costs or fees, postage, telephone charges, copying
costs, data retrieval, processing and storage costs, exhibit development and
production costs, and support personnel costs; (iv) payments, funding and other
expenditures in settlement or compromise; (v)  all other costs, fees,
expenditures and expenses, of any nature, arising, in any way, from any Claim;
and (vi) any debt, deficiency, obligation, or incidental or consequential
damages.


Indemnity By Rockdale.  ROCKDALE IS OBLIGATED TO AND HEREBY AGREES TO PROVIDE A
DEFENSE FOR AND INDEMNIFY THE NOACK FARM INDEMNITEES FROM ANY AND ALL CLAIMS OR
LOSSES ASSERTED BY ARDENT 1, LLC, HAL MCKINNEY, OR KINGMAN ENERGY LLC (OR ANY
OTHER THIRD PARTY CLAIMING RIGHTS TO OR OWNERSHIP OF MINERAL INTERESTS, WORKING
INTERESTS, ROYALTY INTERESTS, OVERRIDING ROYALTY INTERESTS OR OTHER SUCH RIGHTS
UNDER OR RELATED TO THE PAID UP OIL AND GAS LEASE DATED JUNE 20, 2011, BETWEEN
NOACK FARMS, LLC, AS LESSOR, AND ARDENT 1, LLC, AS LESSEE), AND RESULTING FROM,
RELATING TO OR ARISING FROM THE NEGOTIATION, EXECUTION, RECORDING OR EXISTENCE
OF THE TOP LEASE (“THIRD-PARTY CLAIMS”).
 
 
 

--------------------------------------------------------------------------------

DEFENSE AND INDEMNITY AGREEMENT
PAGE 1 OF 2

 
 


If any Third-Party Claims are asserted against the Noack Farm Indemnitees, then
the Noack Farm Indemnitees shall: (1) notify Rockdale of such Third-Party Claim
within ten (10) business days of receiving notice of same; and (2) thereafter
promptly tender to Rockdale the Noack Farm Indemnitees’ defense to such
Third-Party Claims, in which event Rockdale will be exclusively responsible for
all aspects of defending the Third-Party Claim(s) at issue.   Rockdale will have
the right to select counsel and direct any litigation or settlement
efforts.  The Noack Farm Indemnitees shall reasonably cooperate with Rockdale in
its defense and/or settlement of any Third-Party Claim.


IN WITNESS WHEREOF, the undersigned have executed this Defense and Indemnity
Agreement effective as of the    31    day of May, 2013.




ROCKDALE RESOURCES CORPORATION




By:           /s/ Marc
Spezialy                                                                


Name:      Marc
Spezialy                                                                     


Title:        Chief Executive
Officer                                                      






NOACK FARMS, LLC


By:           /s/ Stacy A. Wood, Manager                              
                                 
Stacy A. Wood, Manager


 






 
 

--------------------------------------------------------------------------------

DEFENSE AND INDEMNITY AGREEMENT
PAGE 2 OF 2

 
 